DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 02/22/2022 has been entered.  Claims 2-20 are pending in the application.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “cross-member formed on the clamp member” is in error since the clamp member does not have a cross-member rather the sled has cross-member 288.  Presumably “cross-member formed on the clamp member” should be changed to - - “cross-member formed on the sled” - -.  Appropriate correction is required.  Also the renumbering of claims does correctly number the claims but has created new antecedent basis issues.  See below-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The phrases “open position to approximated position” are not linked to an appropriate structure that opens/closes (i.e. jaws/effector) since “tool assembly” are very broad and not limited to any particular structure or a clamping mechanism.  What is opening?  Also, what makes the clamp member a clamping device? What is it clamping?  Structurally it is not limited to any particular structure/mechanism that makes it a “clamping .
Claims 6 and 17 recites the limitation "the stop member".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-8, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 20150351765 A1) in view of Doll et al.  (US 20050023324 A1).
Regarding claims 2 and 13, Valentine et al. discloses a method of actuating a surgical stapling device (10) comprising: advancing a clamp member (2039) within a tool assembly (116) independently of an actuation 
Valentine et al. fails to explicitly disclose after advancing the clamp member and sled distally subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage, and subsequently moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly.
Doll et al. teaches advancing a clamp member (14) and sled (218) distally subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage (fig. 27), and subsequently moving the clamp member and the actuation sled distally through a second advancement stage (fig. 28) to eject staples from the tool assembly (new 
Given the teachings of Valentine et al. to have a clamping member and sled move independently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Valentine et al.’s clamp member or cartridge with the function of after advancing the clamp member and sled distally; subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage, and subsequently moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly via inserting new cartridge with proximal sled to have a quicker/greater adjustment, safety lockout and/or for only firing when new cartridge or unspent cartridge is loaded as taught by Doll et al.
Regarding claims 3-4, 7-8, and 14, Valentine et al. discloses moving the clamp member and the actuation sled distally through the first advancement stage includes moving the actuation sled distally past a stop member (2010) positioned to prevent proximal movement of the actuation sled, wherein the clamp member moves proximally independently of the actuation sled includes moving a knife (2046) of the clamp member to a .

Claims 9 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 20150351765 A1) in view of Doll et al.  (US 20050023324 A1) and further in view of Scirica et al. (US 20130313305 A1).
Regarding claims 9 and 18, Valentine et al. fails to disclose a drive 
screw to advance the clamp member to the clamped position and through the firing stroke.
Scirica et al. teaches a similar stapler having a similar clamping member (90) and sled (130) with a drive screw (80) to advance the clamp member to a clamped position and through a firing stroke and returns the

Given the teachings of Valentine et al. to have a clamping member and sled move independently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Valentine et al.’s driving mechanism to include a drive screw to advance the clamp member to the clamped position and through the firing stroke return the clamping member proximally while the sled remains distal in the effector and teaches having the sled move with the clamping member if desired to have a quick greater adjustment of movement and/or increased driving power  as taught by Scirica et al.
Allowable Subject Matter
Claims 5-6, 10-12, 15-17, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse 
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious method of actuating a surgical stapling device comprising all the structural and functional limitations and further comprising a tool assembly including a cartridge assembly and an anvil assembly selectively positionable/clamped relative to the cartridge assembly about a pivot via moving a clamp member and firing staples via an actuation sled member; subsequently moving the clamp member proximally independently of the actuation sled through a retraction stage, and subsequently moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly, wherein moving the clamp member proximally independently of the actuation sled includes moving an engagement member of the clamp member to a position proximally of a cross-member formed on the clamp member.  Having the independent movement of the clamp member and sled with the clamp member proximal a cross member of the sled provides an effective independent precise compressive clamping and cutting tissue with stapling of a surgical area 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., jaws/effector, clamping memchanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed above, the phrases “open position to approximated position” are not linked to an appropriate structure that opens/closes (i.e. jaws/effector) since “tool assembly” are very broad and not limited to any particular structure or a clamping mechanism.  What is opening?  Also, what makes the clamp member a clamping device? What is it clamping?  Structurally it is not limited to any particular structure/mechanism that makes it a “clamping member”.  The phrase “firing stroke” is not linked to anything being fired (i.e. staples). What is being fired?  Is the phrase “to eject staples” part of the firing?  Presumably ejecting the staples is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731